Title: From James Madison to Jacob Crowninshield, 18 January 1808
From: Madison, James
To: Crowninshield, Jacob



Sir.
Dept. of State, Jany. 18th. 1808.

Inclosed you will find the papers which you handed to me relative to the case of the American Brig Hector, captured by the Russians, in the Channel of Scio.  You will also find enclosed a letter on that subject to Mr. Harris our Consul at Petersburg.  It might perhaps be well for Mr. Thorndike, to obtain full proof.  1st. That the Blockade of Smyrna was not known at Marseilles when the Hector left that port; and 2dly. that it is unusal for American Vessels to clear out for one port and go to another.  I am &c.

James Madison.

